DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 09/12/2022 has been entered.
 
Response to Applicants’ Claim Amendment dated 08/22/2022
3.	Claim 1 was amended to include the limitation “wherein diacetone acrylamide is used as a crosslinking monomer” which is supported at page 10, paragraphs [0040]-[0042], of the specification as originally filed.
	The applicants also amended claims 9 and 11 to include the limitations “0.1 to 5% by weight diacetone acrylamide” and “0.1 to 5% by weight of at least one crosslinking monomer of diacetone acrylamide”, respectively, which are supported at page 10, paragraphs [0040]-[0042] and page 11, paragraph [0044], of the specification as originally filed. 
	Thus, no new matter is present at this time. 

Claim Objections
4.	Claims 1, 9 and 11 are objected to because of the following informalities:  
	As to Claim 1: The applicants are advised to replace “formed from a monomers mixture comprising isobornyl (meth)acrylate; wherein diacetone acrylamide is used as a crosslinking monomer” recited in claim 1, lines 3-5, with the new phrase “formed from a monomers mixture comprising isobornyl (meth)acrylate and diacetone acrylamide, wherein the diacetone acrylamide is used as a crosslinking monomer”. 
As to Claim 9: The applicants are advised to replace the phrases “1 to 9 wt% of isobornyl (meth)acrylate” and “0.1 to 5% by weight diacetone acrylamide” in claim 9 with the following languages:
 “1 to 9% by weight of the isobornyl (meth)acylate monomer” and 
“0.1 to 5% by weight of the diacetone acrylamide monomer”. 
	As to Claim 11: The applicants are advised to replace the claimed phrases “1 to 9 wt% of isobornyl (meth)acrylate monomer” and “0.1 to 5% by weight at least one crosslinking monomer of diacetone acrylamide” with the following languages: “1 to 9 % by weight of the isobornyl (meth)acrylate monomer” and “0.1 to 5 % by weight of the diacetone acrylamide monomer” to be consistent with the languages used in claim 9. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-7, 9, 11, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 2003/0087991) in view of Ruhoff et al. (US 2007/0135567). 
	As to Claims 1, 7, and 22:  Engel et al. teach an aqueous polymer dispersion of core/shell latex polymer particles (Paragraph [0014]).  Engel et al. also teach that ratio of polymeric core to polymeric shell ranges from 10/90 to 90/10, preferably about 25/75 to about 50/50 (Paragraphs [0015] and [0024]), which is inclusive of the weight ratio of the polymeric core and polymeric shell recited in claim 7.  Engel et al. further teach a coating film is formed from the aqueous dispersion of polymeric particles (Paragraphs [0001], [0014], [0052] and [0054]) as required by claim 22.     
	However, Engel et al. do not mention the polymeric core or polymeric shell forming from a monomer mixture comprising 1-9 wt. % of isobornyl (meth)acrylate (relative to the weight of the corresponding monomers mixture for the polymeric core or shell) with sufficient specificity to constitute anticipation within the meaning of 35 USC 102.  Nevertheless, Engel et al. do disclose that the core of the particles is made of monomers mixture comprising, inter alia, 0-40 parts by weight of at least one monomer selected from bicyclic alkyl (meth)acrylates, preferably isobornyl methacrylates, and the shell is formed from, inter alia, 0-65 parts by weight of bicyclic alkyl (meth)acrylates, preferably isobornyl methacrylates, for the purposes of preparing desired aqueous dispersion of core/shell latex particles suitable for coatings (Paragraphs [0001], [0014]-[0015], and [0025]-[0030]).  Engel et al. also disclose that these core and shell materials provide advantages for coating purposes (Paragraphs [0025]-[0028]).  These amounts of isobornyl methacrylates in the monomer mixture taught by Engel et al. overlap with that presently claimed, i.e., 1-9 wt. % of isobornyl methacrylate in the monomer mixture.  Thus, it would have been obvious to one of ordinary skill in the art to employ core and shell prepared from monomer mixtures comprising optimum or workable amounts of isobornyl methacrylates, with a reasonable expectation of successfully preparing advantageous aqueous polymer dispersion of core/shell latex particles for coating purposes as suggested by Engel et al.  See also MPEP section 2144.05 (The subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion of the range taught in the prior art and the range claimed by the applicant has been held to be a prima facie case of obviousness.).
	Moreover, while Engel et al. do teach that the shell polymer may be crosslinked (Paragraph [0033]), they do not specify that their shell polymer comprising a diacetone acrylamide used as a crosslinking monomer as required by the claims.  They also do not mention adding a crosslinking monomer that is a diacetone acrylamide to the polymeric core as required by the claims.
	Nevertheless, Ruhoff et al., like Engel et al., disclose an aqueous dispersion based on latex compositions having core/shell structure for coatings (Paragraphs [0003] and [0021], and see also abstract of Ruhoff et al.).  Ruhoff et al. also disclose employing crosslinking carbonyl-containing monomers including diacetone acrylamide for the purposes of crosslinking aqueous polymer emulsions (Paragraph [0015]).  Thus, it would have been obvious to one of ordinary skill in the art to add the crosslinking carbonyl containing monomer including diacetone acrylamide taught by Ruhoff et al. to the aqueous dispersion based on latex composition having core/shell structure discussed in Engel et al., with a reasonable expectation of successfully providing desired crosslinking properties suitable for coatings. 
	As to Claims 3-6, 9 and 11: These claims are directed to polymeric core and shell formed from a monomers mixture comprising particular amounts of isobornyl (meth)acrylacate monomer, diacetone acrylamide monomer, and at least one other ethylenically unsaturated monomers.  These claims also recite the presence of 0 to 5% by weight of at least one ethylenically unsaturated monomer with a carboxylic functionality.  The claimed range “0 to 5% by weight” is interpreted to include zero amount or absence of, and thus, not required by Engel et al. to teach or suggest the presence of ethylenically unsaturated monomer with a carboxylic acid functionality.  In particular, Engel et al. do disclose that the core of the particles is made of monomers mixture comprising 0-40 parts by weight of at least one monomer selected from bicyclic alkyl (meth)acrylates, preferably isobornyl methacrylates, and 60-100 parts by weight of ethylenically unsaturated monomer having about 1-12 carbon atoms, e.g., ethyl acrylate, (corresponding to the claimed at least one other ethylenicaly unsaturated monomer iv)), and the shell is formed from 0-65 parts by weight of bicyclic alkyl (meth)acrylates, preferably isobornyl methacrylates and 35-100 parts by weight of at least one ethylenically unsaturated monomer having from 1-12 carbon atoms, e.g., styrene or isobutyl methacrylate (corresponding to the claimed at least one other ethylenically unsaturated monomers iv) (Paragraphs [0014]-[0015] and [0025]-[0031]).  These amounts of isobornyl methacrylates in the monomer mixture taught by Engel et al. also overlap with those presently claimed, i.e., 1-9 wt. %, 8 wt. % or less, 7 wt. % or less, 6 wt. % or less and 5 wt. % or less wt. % of isobornyl methacrylate in the monomers mixture.  These amounts of ethylenically unsaturated monomers taught by Engel et al. overlap with those presently claimed, i.e., 86-99% by weight of iv) and 81-99% by weight of iv).  Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping portion of the ranges taught in the prior art and the ranges claimed by the applicant, have been held to be a prima facie case of obviousness.  See MPEP section 2144.05. 
	However, Engel et al. do not mention the claimed specific amount of diacetone acrylamide crosslinking monomer.  Nonetheless, Ruhoffet al. disclose using an appropriate amount of crosslinking carbonyl containing monomer such as diacetone acrylamide, e.g., 4.48 parts by weight (encompassed by the claimed 0.1-5% by weight of diacetone acrylamide crosslinking monomer), for the purposes of crosslinking latex mixture to ultimately obtain desired coatings based on aqueous dispersion of core/shell particles (Paragraphs [0003], [0015], [0021] and [0036], and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art to add an optimum or workable amount of the diacetone acrylamide crosslinking monomer taught by Ruhoff et al. in the polymeric core or shell of the particles in the aqueous dispersion discussed in Engel et al., with a reasonable expectation of successfully crosslinking the latex mixture suitable for preparing coatings. 
As to Claims 23-25: Since Engel et al. and Ruhoff et al. would have suggested the coating comprising the claimed aqueous dispersion of polymeric particles with a core/shell structure for the reasons set forth above, Engel et al.’s and Ruhoff et al.’s coating, like applicants’ invention, would also be capable of resisting 500 or more times of scrub and 2000 or more times of scrub as required by the present claims, and exhibiting the claimed particular chemical resistant property.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

Response to Applicants’ Arguments in their Remarks filed 08/22/2022
6.	Applicants’ arguments in their Remarks have been fully considered but are not found persuasive for the following reasons:
(A)	The applicants argue at Page 9 of their Remarks that the use of diacetone acrylamide is not described in Engel, and therefore, the current application may be differentiated from Engel.
	The new addition of “diacetone acrylamide” in the claims necessitates a new ground(s) of rejection.  Engel together with the newly cited prior art reference Ruhoff et al. would have suggested the claimed diacetone acrylamide.  Specifically, while Engel do teach that the shell polymer may be crosslinked (Paragraph [0033]), they do not specify that their shell polymer comprising a diacetone acrylamide used as a crosslinking monomer as required by the claims.  They also do not mention adding a crosslinking monomer that is a diacetone acrylamide to the polymeric core as required by the claims.  Nevertheless, Ruhoff et al., like Engel, disclose an aqueous dispersion based on latex compositions having core/shell structure for coatings (Paragraphs [0003] and [0021], and see also abstract of Ruhoff et al.).  Ruhoff et al. also disclose employing crosslinking carbonyl-containing monomers including diacetone acrylamide for the purposes of crosslinking aqueous polymer emulsions (Paragraph [0015]).  Thus, it would have been obvious to one of ordinary skill in the art to add the crosslinking carbonyl containing monomer including diacetone acrylamide taught by Ruhoff et al. to the aqueous dispersion based on latex composition having core/shell structure discussed in Engel et al., with a reasonable expectation of successfully providing desired crosslinking properties suitable for coatings.
(B)	Applicants continue to argue at pages 9 and 10 of their Remarks that Engle requires a polar component or polar polymer while the current application specifically describes using isobornyl (meth)acrylate which has low polarity and thus may increase the resistance of the coating film to a polar medium such as ethanol (see paragraph [0023] of applicants’ disclosure), and therefore teaches away from the current application.  The applicants further argue that in order to obtain coatings with excellent alcohol resistance, it is often desirable to use larger amounts of isobornyl (meth)acrylate to provide coatings with lower polarity,  
	However, these arguments are not persuasive at this time. As mentioned in the Non-Final Office action mailed 12/21/2021 and also in paragraph 6 of the Final Office action mailed 06/20/2022, while Engel does not mention the polymeric core or polymeric shell forming from a monomer mixture comprising 1-9 wt. % of isobornyl (meth)acrylate (relative to the weight of the corresponding monomers mixture for the polymeric core or shell) with sufficient specificity to constitute anticipation within the meaning of 35 USC 102, they do disclose that the core of the particles is made of monomers mixture comprising, inter alia, 0-40 parts by weight of at least one monomer selected from bicyclic alkyl (meth)acrylates, preferably isobornyl methacrylates, and the shell is formed from, inter alia, 0-65 parts by weight of bicyclic alkyl (meth)acrylates, preferably isobornyl methacrylates for the purposes of preparing desired aqueous dispersion of core/shell latex particles suitable for coatings (Paragraphs [0001], [0014]-[0015], and [0025]-[0030]).  They also disclose that these core and shell materials provide advantages for coating purposes (Paragraphs [0025]-[0028]).  These amounts of isobornyl methacrylates in the monomer mixture taught by Engel et al. overlap with that presently claimed, i.e., 1-9 wt. % of isobornyl methacrylate in the monomer mixture.  Thus, it would have been obvious to one of ordinary skill in the art to employ core and shell prepared from monomer mixtures comprising optimum or workable amounts of isobornyl methacrylates, with a reasonable expectation of successfully preparing advantageous aqueous polymer dispersion of core/shell latex particles for coating purposes as suggested by Engel.
Moreover, the claims as recited do not exclude the presence of polar component or polar polymer taught by Engel.  The claim only broadly recites “isobornyl (meth)acrylate” and does not require the presence of an isobornyl (meth)acrylate having low polarity.  Applicants only point to what is disclosed in the current application (e.g., paragraph 0023), NOT to the language of the claims of the present application.  Thus, it is not required for Engel to teach or suggest isobornyl (meth)acrylate having low polarity.  Accordingly, Engel does not teach away from what is claimed in the current application.
	Additionally, by virtue of using the transitional phrase “comprising” the claims do not preclude the presence of additional ingredients, including any polar element taught by Engel. 
(2)  Paragraph 0023 of current application as mentioned by applicants discloses, among other things, “….it is believed that isobornyl (meth)acrylate has a low overall polarity, and thus may increase the resistance of the coating film to a polar medium such as ethanol” (Emphasis added).  Applicants do not point to anywhere else in the specification to show supporting evidence (including data or working examples on the record) that the use of isobornyl (meth)acrylate having low polarity result in coating films having desired properties.  
Finally, even though applicants argue that their isobornyl (meth)acrylate has low polarity, it is still true that there is some polarity present in the isobornyl (meth)acrylate.  There is no exclusion of isobornyl (meth)acrylate with no polarity at all.  The applicants also do not argue the extent of polarity that exist in the polar component or polar polymer taught by Engel.  
	For these reasons, Engel reference is continued to be applied in the above rejections.

Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764